Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-1 Amendment No. 1 of our report dated November 13, 2012 relating to the financial statements of Santo Mining Corp. as of July 31, 2012 and 2011, for the years then ended and for the period from July 8, 2009 (inception) to July 31, 2012. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas August 28
